DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed June 16th, 2022 has been entered. Claims 1-3 & 5-9 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection and 112(d) rejection previously set forth in the Non-Final Office Action mailed March 18th, 2022. 

Response to Arguments
Applicant's arguments filed June 16th, 2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s argument on page 5 that Stewart (US 2019/0030328) does not disclose or suggest electrodes that are smooth edged, uniformly distant and equiangular, the Examiner respectfully disagrees on the following grounds:
Stewart’s [0078] states: “The electrodes 18 in the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30. Alternatively, the electrodes 18 may be un-uniformly or asymmetrically spaced apart. Uniformly spaced electrodes 18 may allow for the even distribution of electric field strength during pulsed high voltage energy deliveries and unevenly spaced electrodes 18 may allow for a variable distribution of electric field strength”, where Stewart states that the electrodes could be either uniformly or non-uniformly spaced and that each configuration has its own effects that would motivate one to choose one or the other. With that being said, Stewart does state “the plurality of electrodes is configured to be uniformly spaced when the expandable element is expanded” in [0008] such that it is explicitly disclosed that they may be arranged uniformly distant and equiangular. 
Stewart’s electrodes are shown in Fig. 6 as being smooth edged despite being described as tear-drop shaped in [0079] (“Each teardrop-shaped electrode 18 may be tapered in a proximal-to-distal direction, with a first or distal end 54 that is pointed and a second or proximal end 56 that is rounded”). The pointed tip is still shown in the Figures as having a small curve (as opposed to a sharp angular point) so as shown, the electrodes still meet the claim’s limitation. Additionally, the claim language does not specify that the entire electrode edge is smooth, nor does it incorporate the function of the smooth edges to limit the structure. 
Therefore, this argument is unpersuasive and the Examiner maintains the rejection of the claims 1 & 6. 
Applicant’s request for reconsideration and withdrawal of the provisional nonstatutory double patenting, has been considered and is persuasive based on the amendments incorporating new limitations that further narrow the scope of the claim(s) to render the inventions of the instant and reference applications as distinct from each other as well as the Terminal Disclaimer which was filed. Therefore, the provisional rejections of claims 1-3 have been withdrawn.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (U.S. Pub. No. 2019/0030328), herein referred as “Stewart”.
Regarding claim 1, Stewart teaches a system for irreversible electroporation (Abstract: system for electroporation, Figs. 1, 4 & 5), the system (system 10) comprising: 
a catheter (medical device 12; [0057]: medical device, such as a catheter) comprising an expandable frame ([0064]: the expandable element 30 may include one or more splines or thin flexible membranes 41) fitted at a distal end thereof ([0059]: one or more expandable elements 30 at, coupled or affixed to, or otherwise on the elongate body distal portion 26 (of medical device/catheter 12)), the expandable frame comprising a plurality of electrodes configured to be placed in contact with tissue in an organ of a patient ([0079]: electrodes 18 may be configured to be in contact with, for example, a circumference of tissue), the plurality of electrodes being smooth edged and arranged uniformly distant and equiangular on the expandable frame ([0078]: electrodes 18 in the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30; [0008]: the plurality of electrodes is configured to be uniformly spaced when the expandable element is expanded; where if the electrodes are uniformly spaced, symmetrically spaced apart and radially arranged, they are equiangularly spaced and are uniformly distant; see Fig. 6 where the tear-drop shape still comprises a rounded/smooth tapered tip), wherein a lateral distance between neighboring edges of any pair of adjacent electrodes of the plurality of electrodes is uniform along a longitudinal axis ([0078]: the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30), and wherein the plurality of electrodes are configured to apply irreversible electroporation (IRE) pulses to tissue between pairs of the electrodes ([0057]: electrodes 18 configured to deliver electroporation energy to a tissue area in proximity to the electrodes 18; [0113]: energy generator 14 is configured to deliver bipolar electroporation energy between adjacent pairs of the plurality of electrodes 18 to the area of tissue; [0073]: generator 14 may be configured to deliver irreversible electroporation energy); and 
an IRE pulse generator, which is configured to generate the IRE pulses ([0073]: generator 14 may be configured to deliver irreversible electroporation energy; where electroporation energy is a pulsed electric field).  
Regarding claim 2, Stewart teaches wherein the expandable frame (splines/thin flexible membranes 41) comprises a membrane of an expandable balloon ([0064]: the expandable element 30 may include one or more splines or thin flexible membranes 41; [0059]: an expandable element 30, such as a balloon; [0059]: the plurality of electrodes 18 may be adhered to, mounted to, affixed to, or otherwise disposed on an inner surface of the expandable element 30 or on the outer surface of the expandable element 30; wherein the inner/outer surface is a membrane of the balloon).  
Regarding claim 3, Stewart teaches wherein the plurality of electrodes are disposed equiangularly about the longitudinal axis of the distal end ([0078]: electrodes 18 in the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30; where if the electrodes are symmetrically spaced apart and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element, they are equiangularly spaced about the longitudinal axis and are located on the distal end).  
Regarding claim 5, Stewart teaches wherein the organ is a heart ([0079]: contact with a tissue wall (such as a wall of a chamber of a heart)) and the tissue is a pulmonary vein (PV) ostium tissue ([0079]: expandable element 30 is positioned in contact with a pulmonary vein ostium).
Regarding claim 6, Stewart teaches method for irreversible electroporation (Abstract: method for electroporation), the method comprising: 
placing a plurality of electrodes of a catheter in contact with tissue in an organ of a patient ([0024]: a method for electroporating tissue includes positioning an expandable element of a medical device proximate an area of target tissue, the expandable element including a plurality of electrodes), the catheter (medical device 12, [0057]: medical device 12, such as a catheter) comprising an expandable frame ([0064]: the expandable element 30 may include one or more splines or thin flexible membranes 41) fitted at a distal end thereof ([0059]: one or more expandable elements 30 at, coupled or affixed to, or otherwise on the elongate body distal portion 26), the expandable frame comprising a plurality of electrodes ([0059]: medical device 12 may also include a plurality of electrodes 18 on the expandable element 30), the plurality of electrodes being smooth edged and arranged uniformly distant and equiangular on the expandable frame ([0078]: electrodes 18 in the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30; [0008]: the plurality of electrodes is configured to be uniformly spaced when the expandable element is expanded; where if the electrodes are uniformly spaced, symmetrically spaced apart and radially arranged, they are equiangularly spaced and are uniformly distant; see Fig. 6 where the tear-drop shape still comprises a rounded/smooth tapered tip), wherein a lateral distance between neighboring edges of any pair(s) of electrodes of the plurality of electrodes is uniform along a longitudinal axis ([0078]: the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30); and 
applying irreversible electroporation (IRE) pulses between one or more pairs of the electrodes ([0113]: energy generator 14 is configured to deliver bipolar electroporation energy between adjacent pairs of the plurality of electrodes 18 to the area of tissue; [0073]: deliver irreversible electroporation energy; where electroporation is the pulsed delivery of energy).  
Regarding claim 7, Stewart teaches wherein the expandable frame (splines/thin flexible membranes 41) comprises a membrane of an expandable balloon ([0064]: the expandable element 30 may include one or more splines or thin flexible membranes 41; [0059]: an expandable element 30, such as a balloon; [0059]: the plurality of electrodes 18 may be adhered to, mounted to, affixed to, or otherwise disposed on an inner surface of the expandable element 30 or on the outer surface of the expandable element 30; wherein the inner/outer surface is a membrane of the balloon).  
Regarding claim 8, Stewart teaches wherein the plurality of electrodes are disposed equiangularly about the longitudinal axis of the distal end ([0078]: electrodes 18 in the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30; where if the electrodes are symmetrically spaced apart and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element, they are equiangularly spaced about the longitudinal axis and are located on the distal end).  
Regarding claim 9, Stewart teaches wherein the organ is a heart ([0079]: contact with a tissue wall (such as a wall of a chamber of a heart)) and the tissue is a pulmonary vein (PV) ostium tissue ([0079]: expandable element 30 is positioned in contact with a pulmonary vein ostium).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794  

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794